
	

113 HR 579 : To designate the United States courthouse located at 501 East Court Street in Jackson, Mississippi, as the “R. Jess Brown United States Courthouse”.
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 579
		IN THE SENATE OF THE UNITED STATES
		December 9, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To designate the United States courthouse located at 501 East Court Street in Jackson, Mississippi,
			 as the R. Jess Brown United States Courthouse.
	
	
		1.DesignationThe United States courthouse located at 501 East Court Street in Jackson, Mississippi, shall be
			 known and designated as the R. Jess Brown United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the United States courthouse referred to in section 1 shall be deemed to
			 be a reference to the R. Jess Brown United States Courthouse.
		Passed the House of Representatives December 8, 2014.Karen L. Haas,Clerk
